Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 3/8/22 was considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for first lens having X and -X refractive powers with a second lens having Y and -Y refractive power , does not reasonably provide enablement for lXl is different from lYl (assuming the variables are defining the absolute value) .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Independent claims 1, 16 and 23 were amended to include the absolute value of the x and y are different. However, applicant has not pointed to any specific embodiments or paragraphs of the specification that supports this limitation. Thus, it would have been obvious to one of ordinary skill in the art at would not know how to make and/or use the claimed invention without undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1, line 15 recites “lYl is different from lXl.” The variable is not defined in the claim. Is applicant defining an absolute value of Y and X? 
Independent claim 1, lines 27-28 recites “”wherein the total optical power of the first assembly of polarization sensitive lenses is a difference between X and Y” and lines 31-32 recite “wherein the total optical power of the first assembly of polarization sensitive lenses is a sum of X and Y”.  The Examiner is unclear as to applicant’s intended meaning that the total optical power is difference and a sum.
Independent claim 16, line 12 recites “lYl is different from lXl.” The variable is not defined in the claim. Is applicant defining an absolute value of Y and X? 
Independent claim 16, lines16-17 recites “”wherein the total optical power of the first assembly of polarization sensitive lenses is a difference between X and Y” and lines 20-21 recite “wherein the total optical power of the first assembly of polarization sensitive lenses is a sum of X and Y”.  The Examiner is unclear as to applicant’s intended meaning that the total optical power is difference and a sum.
Independent claim 23, line 13 recites “lYl is different from lXl.” The variable is not defined in the claim. Is applicant defining an absolute value of Y and X? 
Independent claim 23, lines 13-14 recites “”wherein the total optical power of the first assembly of polarization sensitive lenses is a difference between X and Y” and lines 24-25 recite “wherein the total optical power of the first assembly of polarization sensitive lenses is a sum of X and Y”.  The Examiner is unclear as to applicant’s intended meaning that the total optical power is difference and a sum.
Thus, independent claims 1, 16 and 23 are unclear and indefinite. 
Claims 2-15 and 17-22  inherit their indefiniteness from the independent claims from which they depend. 
Claims 1-23 will be examined as best understood by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al (US20180129048) in view of Oh (US20180239177), further in view of Sung et al (US2018010700).
Regarding claim 1, Robbins et al teaches a near-eye display (figures 2-6) comprising:
a display device (128) configured to generate a first artificial image and a second artificial image (paragraph 29, 34); and
a first assembly of polarization sensitive lenses (132,130) positioned between the display device and an eye of a user of the near-eye display, the first assembly of polarization sensitive lenses comprising (see figures 3-6; paragraphs 35-37):
a first lens (136) configured to transmit both incident light in a first polarization state and incident light in a second polarization state, the first lens having non-zero optical power X  for incident light in the first polarization state and non-zero optical power -X for incident light in the second polarization state (see paragraphs 30 and 35);
a second lens (136) configured to transmit both incident light in the first polarization state and incident light in the second polarization state, the second lens having a non-zero optical power Y for incident light in the first polarization state and non-zero optical power -Y for incident light in the second polarization state, wherein lYl is different from lXl (Robins teaches the lens assemble can have lenses with different optical powers to produce a combined output focal power for seven variable focal lengths; thus, the first and second lens can have different optical powers)- paragraph 35; and
a switchable polarization converter (134) configured to (paragraph 35-37):
upon being switched to an "OFF" state, transmit incident light in the first polarization state and incident light in the second polarization state and maintain their polarization states; and
after being-turned on switched to an "ON" state, convert incident light in the first polarization state to transmitted light in the second polarization state, or convert incident light in the second polarization state to transmitted light in the first polarization state, 
wherein the first assembly of polarization sensitive lenses is configured to (paragraph 35-37):
form, with the switchable polarization converter turned off, a virtual switched to the "OFF" state, an image of the first artificial image on a first image plane of the near-eye display, wherein a total optical power of the first assembly of polarization sensitive lenses is a difference between X and Y -paragraph 35 of Robbins teaches that the combination/adding of variable optical powers ); and
form, with the switchable polarization converter turned on, a virtual switched to the "ON" state, an image of the second artificial image on a second image plane of the near-eye display, wherein the total optical power of the first assembly of polarization sensitive lenses is a sum of X and Y – paragraph 35 of Robbins teaches that the combination/adding of variable optical powers ), and  wherein the second image plane and the first image plane are at different distances from the near-eye display. (virtual images appear between near and infinity distance). 
	However, Robbins fails to specifically disclose a first lens having non-zero optical power -X for incident light in the second polarization state and a second lens having non-zero optical power -Y for incident light in the second polarization state, wherein lYl is different from lXl. 
In same field of endeavor, Oh teaches a near-eye display comprising:
a display device (HMD) configured to generate a first image and a second image (virtual images and/or real-world images to the user); and a first assembly of polarization sensitive lenses (see embodiments of figures 28 and 33 for example) positioned between the display device and eye of the user of the near eye display, the first assembly of polarization sensitive lenses comprising:
a first lens (PBL3 or PBL4 or 3300-1 or 3300-2), configured to transmit both incident light in a first polarization state and incident light in a second polarization state, the first lens having non-zero optical power x  (positive power for a first polarization)for incident light in the first polarization state and a non-zero optical power -x  (a negative power for a second polarization) for  incident light in the second polarization state (paragraphs 274-275,288);
a second lens (PBL3 or PBL4 or 3300-1 or 3300-2) configured to transmit both incident light in a first polarization state and incident light in a second polarization state, the second lens having non-zero optical power Y ( a positive power for a first polarization) for incident light in the first polarization state and a non-zero optical power -Y  (a negative power for a second polarization ) for the incident light in the second polarization state (paragraphs 274-275,288); and
a switchable polarization converter (2508, 2512 or 3300/HW) configured to, after being turned on, convert light (paragraph 219,220, 223) in the first polarization state to light in the second polarization state. Essentially Oh teaches the lens have a power for the first state and zero power for the second state, or two lenses can have opposite focal power (a negative power for one state and positive power for second state- paragraph 274) or the lenses can have a  variation in focal power (electronically controlled). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include first and second lens configured to have different optical powers to compensate for image offset when using variable magnification lenses. 
However, Robbins-Oh combination fails to specifically disclose the two powers for the first lens is X and -X and the powers for the second lens is Y and -Y. 
Sung et al further teaches a near-eye display (figures 2-5 and 11- 13) comprising:
a display device configured to generate a first artificial image and a second artificial image (paragraph12 and 30-32); and a first assembly of polarization sensitive lenses (132,130) positioned between the display device and an eye of a user of the near-eye display, the first assembly of polarization sensitive lenses comprising:
a first lens (Ln1) configured to transmit both incident light in a first polarization state and incident light in a second polarization state, the first lens having non-zero optical power X  (positive power-table 1 and paragraph 96) for incident light in the first polarization state and non-zero optical power -X  (paragraph 96) for incident light in the second polarization state;
a second lens (Ln2) configured to transmit both incident light in the first polarization state and incident light in the second polarization state, the second lens having a non-zero optical power Y  (positive value -table 1)for incident light in the first polarization state and non-zero optical power -Y (-table 1 and paragraph 96) for incident light in the second polarization state. Therefor Sung teaches a single lens can have equal and opposite refractive power for two different polarization states being transmitted through the lens. Sung also teaches that the combination of the two lenses with variation in optical powers can designed to provide a compact near eye display for viewing multiple images simultaneously. 
	Although, Robbins, Oh and Sung fails to specifically disclose an embodiment wherein the second lens has equal and opposite powers for the first and second polarization states transmitted through the second lens. Robins teaches the focus lenses can be designed to have several different focal positions. Oh further teaches the lenses can be electronically controlled to provide variable focal powers. Sung also teaches the variation in focal powers for the lens may be modified in various ways (paragraph 152). Thus, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a second lens with equal and opposite focal powers for the polarization states, since focus is different for different users and finding a general range of controlled focal powers to produce images free from large optical aberrations is known design variable for variable focus systems. Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 2, the near-eye display of claim 1, wherein the first lens and the second lens are passive or active liquid crystal lenses (paragraphs 38-39 of Robbin and paragraphs 319-321 of Oh).
Regarding claim 3, the near-eye display of claim 2, wherein the first assembly of polarization sensitive lenses is further configured to form, with either the first lens or second lens switched off,  an image of a third artificial image generated by the display device on a third image plane of the near-eye display (Robbin teaches forming an image at multiple image planes and controlling the on/off state of the  lenses; Oh also teaches electrical controllable lenses- Also see 33A and 33D of Oh).
Regarding claim 4, Robbins teaches the near-eye display of claim 1, wherein: the first polarization state is a first linear polarization state (LHC or RHC-Robbin illustrated embodiments use circularly polarized light but the linear polarization states can be implemented- paragraph 39); the second polarization state (LHC or RHC) is a second linear polarization state with a polarization direction orthogonal to a polarization direction of the first linear polarization state (paragraph 37);
 the first lens has a first non-zero optical power for light in the first linear polarization state. 	 
Regarding claim 5, Robbin teaches the near-eye display of claim 1, wherein the switchable polarization converter (134) includes a polarization retarder. However, Robbins fails to specifically disclose a switchable liquid crystal half-wave plate.  
Oh teaches the near-eye display of claim 1, wherein the switchable polarization converter includes a switchable liquid crystal half-wave plate (paragraphs 220,223,287). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a liquid crystal half wave plate since it is known material/device for use in a polarization converter; and the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 6, Oh further teaches wherein the switchable polarization converter includes a switchable liquid crystal polarization rotator; however, Robbins-Ho-Sung combination fails to specifically disclose the LC polarizer including a 90° twisted nematic liquid crystal cell. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known material/device for use as a polarizer reflector/converter; and the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 7, Robbins teaches the near-eye display of claim 1, wherein: the switchable polarization converter (134) is positioned between the display device (128) and the first lens (for example: lens closest to the eye); Oh further teaches an embodiment (see for example figure 26) wherein the switchable polarization converter (2508) is positioned between the display device (2504) and the first lens (L1).
Regarding claim 8, Robbins teaches the near eye display of claim 1, wherein: the first assembly of polarization sensitive lenses only includes: the first lens and the second lens and the switchable polarization converter (see figure 6 embodiment of Robbin; figure 33 of Oh; see figures 11-12 of Sung).
Regarding claim 9, Robbin teaches the near-eye display of claim 1, wherein:
the first polarization state is a first circular polarization state (RHC or LHC); and  the second polarization state (LHC or RHC) is a second circular polarization state having a handedness opposite to a handedness of the first circular polarization state.
Regarding claim 10, Robbins teaches the near-eye display of claim 9, wherein the switchable polarization converter (134) is positioned between the first lens and the second lens (136- see figures 4-6).
Oh also teaches the near-eye display of claim 9, wherein the switchable polarization converter (3300/HWP2) is positioned between the first lens and the second lens (see figures 33A for example).
Regarding claim 11, Robbins teaches the near-eye display of claim 1, wherein the first assembly of polarization sensitive lenses further comprises a polarizer (134) configured to polarize light from the first artificial image and the second artificial image into light in the first polarization state (paragraphs 37-38) .
Oh also teaches the near-eye display of claim 1, wherein the first assembly further comprises a polarizer (2512, 2608) configured to polarize light from the first image and the second image into light in the first polarization state (see also paragraphs 321-322).
Regarding claim 12, the Robbins- Oh-Sung combination teaches the near-eye display of claim 1, further comprising a second assembly of polarization sensitive lens (right and left eye). However Robbins-Oh combination fails to specifically disclose wherein the second assembly has opposite optical power compared with the first assembly. 
	As discussed above, Oh teaches the two lenses having difference optical powers for different polarization states; and having a positive optical power for one state and a negative optical power for the other state. Sung also teaches having a positive and negative lens combination.  The optical powers balance each other to provide a compound lens system that allows for lens effects on one polarization directions to help reduce distortion. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include where the first and second assembly have different optical powers to enhance the image in the combined FOV while providing a quality imaging for a mixed reality HMD.
Regarding claim 13, Robbins teaches the near-eye display of claim 12, wherein the second assembly comprises: a third polarization (136) sensitive lens having an optical power opposite to an optical power of the first lens for light in the first polarization state; a fourth polarization sensitive lens (136 having an optical power opposite to an optical power of the second lens for light in the second polarization state; and
a second switchable polarization converter (134) configured to, after being switched to an “ON” state, convert light in the first polarization state to light in the second polarization state- Robbins teaches an HMD with two optical channels (see figure 2; also see Examiner’s notes in claim 1).
Additionally, Oh teaches the near-eye display of claim 12, wherein the second assembly comprises: a third polarization (another L1 or L2; or PBL3 or PBL4; or 3300) sensitive lens having an optical power opposite to an optical power of the first lens for light in the first polarization state; a fourth polarization sensitive lens (another L1 or L2; PBL3 or PBL4; or 3300) having an optical power opposite to an optical power of the second lens for light in the second polarization state; and a second switchable polarization converter configure to, after being turned on, convert light in the first polarization state to light in the second polarization state- Oh teaches an HMD with two optical channels (see paragraphs 72 -78; also see Examiner’s notes in claim 1).
Regarding claim 14, Robbin teaches the near-eye display of claim 1, further comprising a dimming device switchable between a first state and a second state, wherein the dimming device is configured to: transmit ambient light in the first state; and attenuate the ambient light in the second state (paragraph 40-41).  
Regarding claim 15, Robbins teaches the near-eye display of claim 14, wherein the dimming device (138) includes: a guest-host liquid crystal light dimming element; a polymer-dispersed liquid crystal light dimming element; or a polymer-stabilized cholesteric texture liquid crystal light dimming element. 
Robbin-Oh combination teaches controlling light transmittance using LC layers. However Robin- Oh -Sung combination fails to specifically disclose whether the LC diming element is a guest host, polymer dispersed, polymer-stabilized cholesteric texture type LC dimmer.  However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a liquid crystal dimming element and since it is known material/device for use in a dimming element; and the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 16, see Examiner’s notes in claim 1.
Regarding claim 17, Robbins- Oh combination teaches a switchable LC half wave plate as a polarization converter (see Examiner’s notes in claim 5 above). However, Robbins-Oh-Sung combination fails to specifically disclose the lens assembly of claim 16, wherein: the polarization converter includes a 90° twisted nematic liquid crystal cell; and the polarization converter is switchable between the first state and the second state based on a voltage signal applied to the 90° twisted nematic liquid crystal cell. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known material/device for use as a polarizer reflector/converter; and the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 18, the near-eye display of claim 16, wherein the first polarization dependent lens and the second polarization dependent lens are passive or active liquid crystal lenses (paragraphs 38-39 of Robbin and paragraphs 282, 288, 319-321 of Oh). 
Regarding claim 19, Robbins teaches the lens assembly of claim 18, wherein the liquid crystal lens includes: a plane-convex liquid crystal lens;
a flat liquid crystal lens including tilted liquid crystal molecules, wherein the liquid crystal molecules are tilted at different angles at different areas of the flat liquid crystal lens;
a diffractive liquid crystal lens including a plurality of zones, wherein liquid crystal molecules in the plurality of zones are tilted at different angles; or a geometric-phase liquid crystal lens-(see paragraphs 38-39).
Oh also teaches the lens assembly of claim 18, wherein the liquid crystal lens includes: a plane-convex liquid crystal lens;
a flat liquid crystal lens including tilted liquid crystal molecules, wherein the liquid crystal molecules are tilted at different angles at different areas of the flat liquid crystal lens;
a diffractive liquid crystal lens including a plurality of zones, wherein liquid crystal molecules in the plurality of zones are tilted at different angles; or a geometric-phase liquid crystal lens- see paragraphs 131,165,167,295.
Regarding claim 20, Robbins teaches he lens assembly of claim 16, wherein the first polarization-dependent lens and the second polarization-dependent lens are positioned on a same side of the polarization converter or on different sides of the polarization converter (see figures 4-6).
Oh also teaches he lens assembly of claim 16, wherein the first polarization-dependent lens and the second polarization-dependent lens are positioned on a same side of the polarization converter or on different sides of the polarization converter (see figures 33b-33c).
Regarding claim 21, Robbins teaches the lens assembly of claim 16, wherein the first polarization state and the second polarization state include: linear polarizations at orthogonal polarization directions; or left-handed circular polarization and right-handed circular polarization (see figures 4-6 and paragraphs 37).
Oh also teaches the lens assembly of claim 16, wherein the first polarization state and the second polarization state include:
linear polarizations at orthogonal polarization directions; or left-handed circular polarization and right-handed circular polarization (see figures 33A-33D and paragraphs 212,232,255).
Regarding claim 22, Robbins teaches the lens assembly of claim 16, further comprising a polarizer (for example: 406 or 408 or the third polarizer in the stack) configured to polarize incident light into light in the first polarization state, wherein the first polarization-dependent lens, the second polarization-dependent lens, and the polarization converter are positioned on a same side of the polarizer.
 Oh also teaches the lens assembly of claim 16, further comprising a polarizer (for example: clean up polarizer 3008)configured to polarize incident light into light in the first polarization state, wherein the first polarization-dependent lens, the second polarization-dependent lens, and the polarization converter are positioned on a same side of the polarizer. 
Regarding claim 23, see Examiner’s notes in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baba (US20120249752) teaches an imaging device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH